Opinion by
Johnson, J.
At the trial, it was established that the importer, the Ideal Toy Corp., had an agreement with the Government examiner that it would have an opportunity to amend entries upon musical movements; that the merchandise in question was purchased in the name of the president of the corporation, rather than in the corporate name; and that when the examiner was given all of the information which the importer had obtained from the shipper as to the value, the examiner sent notices to amend the other entries but not the entry in question, because he did not realize that this entry was part of the same shipments to the Ideal Toy Corp. From the evidence presented, it was held that there was no intent to defraud the revenue of the United States or to mislead the appraiser as to the value of the merchandise. The petition was therefore granted.